Citation Nr: 0007089	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to November 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss.



In the veteran's substantive appeal, VA Form 9, she indicated 
that she desired to attend a hearing before a member of the 
Board at the RO.  Hearings were scheduled for June 1995, July 
1995, February 1999 and February 2000.  The veteran was 
informed of the scheduled hearings.  She asked for a 
postponement of the June 1995 and February 1999 hearings and 
failed to report for the others.  Therefore, in the absence 
of a showing of good cause for her failure to appear, the 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (1999).  

In a rating decision dated in December 1994, the RO denied 
the veteran's application for service connection for 
bilateral visual impairment.  The veteran was notified of 
that decision, by letter dated in January 1995, but did not 
appeal that decision.  

The Board notes that it appears that the veteran is raising a 
claim for tinnitus.  The Board refers this issue to the RO 
for clarification and any appropriate action.


FINDING OF FACT

The existing record contains no competent evidence of hearing 
disability during or since service.   


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from June 1981 to November 
1986.  The entry examination report, dated in June 1981, 
indicates the ears were normal.  However, hearing loss in the 
left ear was noted in the summary of defects and her hearing 
was assigned a physical profile of "2."  On the 
accompanying medical history report, the veteran denied a 
history of ear trouble and hearing loss, and indicated that 
she did not wear a hearing aid.  The veteran underwent 
audiometric testing at that time.  The thresholds from 500 to 
4,000 Hertz were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
30
0
LEFT
35
5
10
15
25

At 6,000 Hertz the veteran had a 25 decibel threshold in the 
right ear and a 30 decibel threshold in the left ear. 

The veteran underwent audiological testing in March 1984.  On 
the examination report, the examiner made the notation, "no 
STS noted."  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
0
LEFT
15
5/10
0
5
15

Thresholds at 6,000 Hertz were 10 in each ear.  

In January 1986, the veteran was seen at a clinic at the Cubi 
Point Naval Air Station for a complaint of tenderness under 
her ear.  The assessment was Eustachian tube irritation and 
Sudafed was prescribed.  The treatment record does not show a 
complaint of hearing loss.  

Physical examination at separation in November 1986, showed 
the veteran's ears were normal.  She underwent audiological 
testing the day before the separation examination.  The 
examiner noted that reference was established following 
exposure in noise duties and that earplugs had been 
previously issued.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
25
0
LEFT
10
10
-5
-5
10

Thresholds at 6,000 Hertz were 15 decibels in the right ear 
and 10 decibels in the left.  A summary of defects and 
diagnoses did not include hearing loss. 

In a statement accompanying her application for compensation, 
received in March 1994, the veteran reported that during 
service she worked as an aviation storekeeper and was exposed 
to aircraft noise, heat and the smell of gas and oil.  The 
veteran claimed that as a result of the exposure, she began 
experiencing hearing loss in 1982.  She alleged that she was 
not advised to wear hearing protection.  On the application, 
the veteran indicated that she was treated for hearing loss 
during service between 1982 and 1983, and between 1983 and 
1986.  Further, she indicated that she was treated at the 
Navy dispensary and at "Cubi PT" in Oak Harbor, Washington.  
No dates of treatment were provided.

At a VA audiological evaluation in September 1994 the veteran 
reported that she worked as an aviation storekeeper during 
service and did not always wear the hearing protective 
devices.  Pure tone thresholds were not provided, due to the 
fact that they were not considered valid.  Speech recognition 
scores were not obtained.  Tinnitus was not claimed.  The 
examiner reported that, "[n]o statement can be made 
regarding the adequacy of the patient's hearing, due to the 
invalid results that were obtained, as a result of her 
failure to follow instructions."  The examiner recommended 
that the veteran's claim be terminated for failure to follow 
instructions.

In her Notice of Disagreement, dated in January 1995, the 
veteran indicated that since separation from service in 1986 
she has experienced hearing loss.  He claimed that due to her 
hearing loss she is not able to clearly hear voices during 
conversation and that in order to hear the television or 
radio she must turn up the volume to a higher than normal 
level.  

In her substantive appeal, VA Form 9, dated in March 1995, 
the veteran indicated that prior to separation she was 
advised by medical personnel that audiological testing showed 
hearing loss.  The veteran stated that this was at the same 
time in which she was experiencing ringing in both ears.  The 
veteran reported that a private physician referred her to Dr. 
Brunstein, who specializes in audiology.  

The RO, by letter dated in June 1998, requested that the 
veteran provide an authorization of request of information 
for records of treatment provided by Dr. Brunstein and 
evidence of treatment for the claimed condition at it relates 
to service.  She did not reply.  

In a VA audiological examination report, dated in July 1998, 
the examiner indicated that the C-file was reviewed.  The 
veteran reported that during service she was an aviation 
storekeeper and was exposed to noise from aircraft, 
particularly while she was inspecting aircraft.  She reported 
that she had difficulty understanding speech over the 
telephone and sometimes on the television.  She indicated 
that she had used hearing protective devices.  The veteran 
reported no history of ear infections or treatment.  The 
veteran claimed that she had tinnitus, which she reportedly 
thought was in the right ear.  The examiner reported the 
following:  

Pure tone thresholds are not reported due to the 
fact that they are not considered to be valid and 
reliable.  However, SRTs (speech reception 
thresholds) were obtained at 14 dB in the right 
ear and 12 dB in the left ear.  Speech recognition 
scores were 100% for the right ear and 100% for 
the left ear.  

Otoscopy revealed clear canals and normal 
appearing tympanic membranes bilaterally.  Pure 
tone testing by air indicated moderate loss.  
However, these results were not in agreement with 
other test[s] results and are considered to be 
invalid.  Speech reception thresholds were well 
within normal limits and speech discrimination 
ability was excellent at 40 dB HL which is at a 
level that is better than the alleged pure tone 
thresholds.  Tympanometry was normal bilaterally.  
Acoustic reflexes were normal bilaterally.

The examiner opined that based on a review of the claims 
file, previous testing and current test results, the veteran 
had no hearing loss.  Consequently, the examiner concluded 
that no relationship had been established for hearing loss as 
a result of military service.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claim of entitlement to service connection for bilateral 
hearing loss must be denied as not well grounded.  

The veteran has failed to provide competent medical evidence 
of a current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  The medical evidence submitted in support of the 
claim consists of in-service and post-service audiometric 
examination reports, which were performed from June 1981 to 
July 1998.  The service entrance examination report shows 
that the veteran had some hearing loss in both ears as 
defined by Hensley and she was noted by the examiner to have 
hearing loss in the left ear.  However, she did not have 
hearing disability as set out in 38 C.F.R. § 3.385 in either 
ear.  When she was given a hearing test in March 1984 her 
hearing had improved in the left ear as shown by the pure 
tone thresholds, all of which were 15 decibels or less.  In 
the right ear she had a 25 decibel threshold at 3,000 Hertz 
but all other thresholds were within the normal range.  At 
the service separation hearing test, her hearing was entirely 
normal in the left ear and, except for a 25 decibel threshold 
at 3,000 Hertz in the right ear, her hearing in that ear also 
was normal.  Thus, the service medical records do not show 
that the veteran ever had a service connectable hearing 
disability at any time.  38 C.F.R. § 3.385.  Additionally, 
her hearing on separation clearly was better than at entrance 
in the left ear and not remarkably changed in the right ear.  

After service, the veteran underwent two VA audiological 
evaluations.  On both occasions the pure tone thresholds were 
not given inasmuch as they were found to be invalid.  
However, speech recognition scores were reported as 100% in 
each ear in the July 1998 VA examination report.  


In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran is competent to 
describe any hearing problems she may have, she is not 
qualified to diagnose hearing loss disability as provided in 
38 C.F.R. § 3.385.  

The veteran has not presented or identified medical evidence 
that supports a diagnosis of a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As hearing disability has never been shown by competent 
evidence, the claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
her claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral hearing loss is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

